Upon an indictment charging an assault with intent to murder with malice, appellant was convicted of an aggravated assault, and her punishment was assessed at a fine of $100.00.
The record is before this court without any bills of exception. No complaints were made of the court's charge, and no special charges were requested by appellant. Therefore, the only question presented for our consideration is the sufficiency of the evidence to support the conviction. Without setting out the facts in detail, we deem them sufficient to support the verdict of the jury.
The judgment of the trial court is therefore affirmed.